MORGAN, C. J.,
Concurring. — My opinion as to the sufficiency of such an information as is here under consideration has not been changed since it was expressed in State v. Lundhigh, 30 Ida. 365, 379, 164 Pac. 690. The decision in that, case, rendered according to the views of the majority of the court, announces the law of this state as it now is and will continue to be until that portion of the case is overruled, or until we have some legislation upon the subject. I am in accord with.the foregoing opinion upon the other points discussed, and, therefore, concur.